Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title, “AIR CONDITIONER AND METHOD FOR CONTROL THEREOF”, identifies only the technology to which the invention pertains and the fact that the invention includes both a system and a method, but includes no mention of the actual inventive features, including the storage of information including power consumption and time information, the prediction of the power or time required to reach a desired temperature, or any other feature descriptive of the invention as set forth in the disclosure or the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “an artificial intelligence (AI) model” used to predict the power consumption or required time.  Neither the claim nor the specification teaches any of the necessary steps or algorithms or depicts any flow charts elaborating the methods used besides the general teaching of the data (power consumption information, time information, or indoor environment) used to train the AI model.  As the model is described only from its inputs and outputs and never discussed in terms of the methods, processes, or decisions required to transform its inputs into its outputs, this teaching is found not to comply with the written description requirement of 35 U.S.C. 112(a) and the claim is thus rejected.  Regarding the written description requirement with relation to computer 
Claim 11 depends on claim 10 and is therefore rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2012/0131504 A1 to Fadell et al. in view of US Publication No. 2018/0023834 A1 to Hatch et al.

Fadell teaches limitations from claim 1 in figs. 3A and 9A, shown below, an air conditioner comprising: 
a display (316, ¶ 59); 
a storage (not explicitly taught, but required for the storage of operations and instructions recited by Fadell, such as in ¶ 65 with regard to operations of the processing system 360);


    PNG
    media_image1.png
    421
    532
    media_image1.png
    Greyscale

a processor (processing system 360) configured to: 
store information including at least one of power consumption information (used in determining energy use and savings as taught in ¶ 50 and 100-101) or time information (used to calculate time required to reach target temperature as taught in ¶ 125-126) which are required to increase or decrease an indoor temperature by a unit temperature according to an outdoor temperature (as taught in ¶ 136, the outdoor temperature may be an input used by the system in determining “time-to-target temperature”);
predict, based on a desired temperature being input, at least one of a first power consumption or a first required time for the indoor temperature to reach the desired 

    PNG
    media_image2.png
    382
    537
    media_image2.png
    Greyscale

provide at least one of the first power consumption or the first required time through the display (with the time to reach the setpoint being displayed (at “estimated time interval 930” displayed over the numerals 920 which show the setpoint as shown in in fig. 9A) as taught in ¶ 122 and 125-126 and the energy being indicated to the user by “variations in color display” which “can be extremely useful in giving the user a ‘feel’ for the amount of work, and therefore the amount of energy and cost, that is going to be expended by the HVAC system at the currently displayed setpoint value.” as taught in ¶ 101.), and
based on the comparison result exceeding a predetermined error range (the time exceeding the maximum time as taught in ¶ 127), provides a guide on the indoor environment in which the air conditioner is positioned (by the blinking of the numerical or graphical display taught in ¶ 127 as a “guide”, which is taught to “indicate a warning or 
Fadell does not teach the suggestion provided in response to a comparison result exceeding an error range “including changes to the indoor environment”.  Hatch teaches in ¶ 55 a “barrier adjustment module 215-b” of a control system (400) for a building making comparisons and determinations regarding conditions in a room for which the climate is being controlled (such as determining that a particular room is overheated as taught in ¶ 55) and determines suggestions which may be communicated to a user advising, for example, that doors or windows be opened or closed (“For example, a user may be instructed that opening a window may alter the indoor temperature to a more comfortable setting” and “the user may be instructed that a particular room is overheated but opening the two south facing windows would reduce the temperature to a comfortable level”, as taught in ¶ 55).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Fadell with the actionable suggestions to modify the indoor environment taught by Hatch in order to allow for control of temperature and comfort of the indoor space in ways easily enacted by the user “without the use of electricity of an HVAC system” as taught in ¶ 55 of Hatch to avoid the expense of energy consumption when it isn’t required to achieve desired comfort levels.
 
Fadell teaches limitations from claim 3 in fig. 14, shown below, the air conditioner of claim 1, wherein the processor is further configured to: 


    PNG
    media_image3.png
    453
    561
    media_image3.png
    Greyscale

based on the indoor temperature being increased or decreased by a preset unit temperature, measure at least one of a second power consumption and a second required time which are consumed by the air conditioner for the indoor temperature to increase or decrease by the unit temperature (that is, performing the calculations discussed above in the rejection of claim 1 as the actual and setpoint temperatures are changed as taught in ¶ 138, “the computation is carried out continuously to account for continually changing inputs”), and
update the stored information based on at least one of the measured second power consumption or the measured second required time (as taught in ¶ 137, the model used in estimating time-to-target temperature is updated based on iterations of the estimation process as the model learns “the dependence of the outputs on the inputs using statistical 

Fadell teaches limitations from claim 4, the air conditioner of claim 3, wherein the processor is further configured to:
predict an indoor environment (particularly humidity, taught in ¶ 136 as an input of the model which predicts the time-to-target temperature) in which the air conditioner is disposed based on at least one of the second power consumption or the second required time (in the iterative computation discussed in ¶ 138), 
obtain at least one of power consumption information or time information corresponding to the predicted indoor environment (the estimated time-to-target temperature taught in ¶ 136 and the updates to the system model used to generate it taught in ¶ 137), and 
store at least one of the obtained power consumption information or the obtained time information in the storage (per the “learning” based on inputs taught in ¶ 137), and 
wherein the indoor environment comprises a humidity of an indoor space in which the air conditioner is disposed (as taught in ¶ 136). 
Regarding the teaching of claim 4 that the “indoor environment” may comprise “a degree of lighting” instead of humidity, Fadell teaches in ¶ 63 that the thermostat of his invention may include an ambient light sensor 370B which may be used for determining patterns of occupancy in the space to be conditioned and this occupancy schedule can be used in determining the target temperature behavior as taught in ¶ 132 which are 

Fadell teaches limitations from claim 5, the air conditioner of claim 1, wherein the processor is further configured to generate the comparison result (as discussed in the above rejection of claim 1), the generation of the comparison result comprising: 
based on the indoor temperature being increased or decreased by a predetermined unit temperature, obtaining a second power consumption or a second required time which are consumed by the air conditioner for the indoor temperature to increase or decrease by the unit temperature (that is, performing the calculations discussed above in the rejection of claim 1 as the actual and setpoint temperatures are changed as taught in ¶ 138, “the computation is carried out continuously to account for continually changing inputs”), and
comparing at least one of the second power consumption or the second required time with at least one of the power consumption information or the time information (as taught in ¶ 127, the time information includes a maximum time which may be displayed if it is determined that the system is not capable of achieving the target temperature and may result in a blinking indication to indicate an error or warning.)

Fadell teaches limitations from claim 10 in fig. 14, shown above, the air conditioner of claim 1, 

wherein the AI model is trained based on at least one of the power consumption information, the time information, or an indoor environment in which the air conditioner is disposed (as taught in ¶ 136 and 137, the model learns “the dependence of the outputs on the inputs using statistical methods and machine learning algorithms”, these inputs including the indoor humidity and estimated time prediction), and 
wherein the indoor environment comprises a humidity of an indoor space in which the air conditioner is disposed (as taught in ¶ 136.) 

Fadell teaches limitations from claim 11, the air conditioner of claim 10, wherein the AI model is re-trained based on obtained information when at least one of power consumption information or time information corresponding to the predicted indoor environment are obtained (as taught in ¶ 137 and 138, the computation is carried out continuously in response to changing inputs and includes machine learning of the processor to better map inputs and outputs of the system.) 

Fadell teaches limitations from claim 12, the air conditioner of claim 1, wherein the processor is further configured to: 
in response to a difference between the indoor temperature and the desired temperature being greater than or equal to a predetermined value, set the air conditioner to a first mode (setting the intensity of color displayed by the thermostat to a first value, 
in response to the difference between the indoor temperature and the desired temperature being less than the predetermined value, set the air conditioner to a second mode (setting the intensity of color displayed by the thermostat to a different value, this color “depending on a difference between the setpoint temperature and the ambient temperature” as taught in ¶ 42), and predict at least one of the first power consumption or the first required time for the sensed indoor temperature to reach the desired temperature based on the second mode (the calculations of the parameters taught in ¶ 101 and 125-126 discussed in the above rejection of claim 1). 
It will be noted that, although the modes of Fadell which depend on this temperature differences amount only to cosmetic differences in the display of the thermostat, this teaching falls within the scope of claim 12 which does not teach or suggest what the first and second modes do or don’t include or teach any elements which are to be operated differently between to two modes.

Fadell teaches limitations from claim 13, the air conditioner of claim 1, wherein the processor (360) is further configured to, based on the indoor temperature reaching the desired temperature (as taught in ¶ 100 and 101, the difference between the current and desired temperature may be used to communicate the amount to work and energy  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell and Hatch as applied to claims 1 and 14 above and further in view of US Patent No. 9,209,652 B2 to Imes et al.

Fadell teaches limitations from claim 2 in fig. 3A, shown above, the air conditioner of claim 1, further comprising: 
a communication unit (wireless communications system 366), 
wherein the processor (360) is further configured to: 
receive outdoor temperature information corresponding to the outdoor temperature an area in which the air conditioner is disposed (as taught in ¶ 136, the outdoor temperature may be an additional input used by the system in determining “time-to-target temperature”), and 
predict at least one of the first power consumption or the first required time based on the received outdoor temperature information or the indoor temperature. 
Fadell teaches the wireless communication system of his invention communicating with “other thermostats or HVAC system components” but does not specifically teach the unit receiving outdoor temperature information.  Imes teaches in claim 19 of his disclosure a control system for a climate control system, the control system including a wireless thermostat communicating with a wireless thermometer positioned for measuring an .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell and Hatch as applied to claims 1, 5, and 6 above.

Regarding claim 7, Fadell teaches in ¶ 127 an air conditioning system and associated thermostat which determines that determines the time and power required to reach a user selected temperature setting from the present air temperature and outputs an error indication if this determined time-to-target temperature is greater than a maximum allowable time because of conditions that so that the target temperature is unable to be obtained, such as a temperature of outdoor air.  Fadell does not teach the output error including guidance to check whether excessive outside air is entering the indoor environment.  Fadell further teaches in ¶ 60 that communicating error status to the user though visual displays and the like “can be useful for troubleshooting purposes”.  It would have been obvious to one of ordinary skill in the art at the time the application was filed, given the teachings in these two passages of Fadell, to modify the system of Fadell .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell and Hatch as applied to claims 1, 5, and 6 above, and further in view of US Patent No. 9,429,962 B2 to Matsuoka.
This ground of rejection of claim 7 are provided to demonstrate the obviousness of features of the claim listed as alternatives and does not indicate any deficiency of the previously presented rejection of the claim as obvious over Fadell.

Regarding claim 7, Fadell teaches in ¶ 127 an air conditioning system and associated thermostat which determines that determines the time and power required to reach a user selected temperature setting from the present air temperature and outputs an error indication if this determined time-to-target temperature is greater than a maximum allowable time because of conditions that so that the target temperature is unable to be obtained, such as a temperature of outdoor air.  Fadell does not teach the output error including an instruction to a user to check whether excessive outside light is .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell and Hatch as applied to claim 1 above, and further in view of US Publication No. 2016/0054021 A1 to Lee et al.

Regarding claims 8 and 9, Fadell does not teach the storage of a use history including operating mode based on indoor temperature and/or desired temperature and using this history to obtain a user dependent mode and temperature as recited in claim 8 or the processor obtaining the user dependent mode and temperature for the present time as recited in claim 9.  Lee teaches in ¶ 37, a method and apparatus for scheduling 
Further regarding claim 8, it is noted that the energy consumption and time-to-target temperature of Fadell are taught to be determined for new modes as they are set and adjusted (¶ 101 and 124-125) thus teaching the step recited in claim 8 of predicting these parameters for the user dependent temperature and mode.

Response to Arguments
Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.

In response, examiner disagrees.  MPEP 606 Title of Invention identifies the requirements of a title, including that the title be “as short and specific as possible”.  It is not required that the title specifically and directly identify patentable subject matter but merely identifying the field of technology in which the invention has been made (e.g. “AIR CONDITIONER”) is not specific and thus fails to comply with this requirement.  Without receiving an indication that the claims are allowable, the invention can still be identified as pertaining more specifically to an air conditioner which specifically stores information regarding power consumption and time and predicts a power consumption or time for an indoor temperature to reach a desired temperature based on this stored information.  Such concepts can and should be present in a descriptive, specific title of the present invention.
As such, applicant’s argument that the objection to the title cannot be addressed until the claims are found to be allowable is not found to be persuasive and appropriate correction is required.

On pg. 6, applicant has further asserted with regard to the title that “as claims are directed towards a method and electronic device for displaying electronic content, as recited in the preamble of at least independent claim 1, the title is ‘brief, technically accurate, and descriptive’ of the invention claimed, namely speech recognition.”


Applicant argues on pp. 7-12 of the reply that the specification includes sufficient written description regarding the “temperature preferred at the present time by the user” (claim 9, prior to the present amendment) and the “artificial intelligence (AI) model” (claim 10), and quotes ¶ 21, 23, 32, 76-78, 134, 138, and 146 of the specification to support this assertion.
In response, examiner notes that claim 9 as amended does not include the “preferred” language which was the basis of the rejection of this rejection as it pertains to this claim.  For this reason, the rejection of claim 9 under 35 U.S.C. 112(a) has been withdrawn.
With regard to claim 10, examiner disagrees with this argument.  The quoted passages include language similar to that of the claims (e.g. ¶ 23 “the processor may predict at least one of the power consumption and the time through an artificial intelligence (AI) model… that is learned based on at least one of the power consumption information, the time information, and an indoor environment”) but this language is broad and unspecific in nature and does not provide support for the claimed statements.
MPEP 2161.01 I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION  indicates that:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (bolding by examiner)
In the case of the AI model of claim 10, none of the portions of the specification cited by applicant as showing support include any teachings regarding the algorithm used to perform the recited function.  applicant’s disclosure has indicated inputs to this model (the data on which it is trained) and outputs (a predicted power consumption or time) but 
Merely teaching the inputs and outputs with no teaching or suggestion of the process involved is found not to be sufficiently identify the algorithm used for arriving at the output (predicted power consumption or required time) from the inputs (power consumption information, time information or indoor environment used in training the AI model) “in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the applicant possessed the claimed subject matter at the time of filing”.  For this reason, claim 10 is rejected as lacking written description as prescribed in MPEP 2161.01 I. and applicant’s assertions that the teachings of the disclosure regarding these inputs and outputs is sufficient support to overcome this rejection is not found to be persuasive.

Applicant argues on pp. 12-16 of the reply that claim 1 as amended to recite “the one or more suggestions indicating changes to the indoor environment” overcomes the rejection of the claim as being anticipated by Fadell and by extension the rejections of the dependent claims which depend therefrom as being respectively anticipated by Fadell or obvious over Fadell in view of various secondary references.
In response, examiner agrees but directs applicant’s attention to the new ground of rejection of claim 1 set forth above in which Hatch is relied upon in combination with Fadell to teach the limitations added to the claim by amendment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        11 February 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763